DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for, “administering a plurality of nanoparticles to a subject in a diseased state to allow a biomolecule corona to form on the surface of said nanoparticles or incubating a plurality of nanoparticles in a biofluid sample taken from a subject in a diseased state to allow a biomolecule corona to form on the surface of said nanoparticles”, does not reasonably provide enablement for both to occur if option 2 of (a) in claim 1 is chosen “incubating a plurality of nanoparticles in a biofluid sample taken from a subject in a diseased state to allow a biomolecule corona to form on the surface of said nanoparticles,” and then claim 2, administering a plurality of nanoparticles to a subject in a diseased state to allow a biomolecule corona to form on the surface of said nanoparticles.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The specification does not provide an embodiment that allows for both options of (a) to occur; administering and incubating step. Para. 21 of the instant specification describes the two options as choosing either option of (a) and not at any time disclosed in the specification are both options (administering and incubating) occurring in the same method.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 12-13 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huo (US 2013/0052661).

a. incubating a plurality of nanoparticles in a biofluid sample (sample solution) taken from a subject in a diseased state (paragraph [0016]) to allow a biomolecule corona (corona) to form on the surface of said nanoparticles (paragraph [0023]); 
b. isolating the nanoparticles and surface-bound biomolecule corona (paragraph [0023]); and 
c. analyzing the biomolecule corona to identify the said biomarker (biomarker detection using gold nanoparticle probes) (paragraph [0041]).
In regards to claim 3, Huo discloses a method wherein the nanoparticles are selected from metallic nanoparticles (preferably gold or silver) (paragraph [0016]).
In regards to claim 7, Huo discloses a method wherein the biomolecule corona is analyzed by immunoassay (assay) (paragraph [0023]).
In regards to claim 12, Huo discloses a method wherein the biomarker is a multiplex panel of disease-specific biomolecule biomarkers (new biomarkers and test methods that can reliably distinguish prostate cancer from benign conditions) (paragraph [0035]).
In regards to claim 13, Huo discloses a method wherein the biomarker is a unique biomolecule (new biomarker) (paragraph [0035]), meaning that it is a biomolecule that would not have been detected if analysis was carried out directly on biofluid, such as plasma, isolated from the subject.
In regards to claim 22, Huo discloses a method wherein the said disease is cancer (prostate cancer) (paragraph [0037]).

Claims 1, 4, 7-13, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colapicchioni et al. ("Personalized liposome–protein corona in the blood of breast, gastric and pancreatic cancer patients," 11 September 2015), hereinafter Colapicchioni.
In regards to claim 1, Colapicchioni discloses a method of identifying a biomarker from a biofluid, wherein the method comprises: a. incubating a plurality of nanoparticles (liposomes) in a biofluid sample (human plasma (HP) samples) taken from a subject in a diseased state (cancer patients) (p. 182, column 2, paragraph 3); b. isolating the nanoparticles and surface-bound biomolecule corona (by centrifugation) (p. 181, column 1, paragraph 1); c. analyzing the biomolecule corona to identify the said biomarker (nanoliquid chromatography tandem mass spectrometry) (pp. 185-186, column 2 paragraph 1 to column 1 paragraph 1, respectively).
In regards to claim 4, Colapicchioni discloses a method of identifying a biomarker from a biofluid according to claim 1, wherein the nanoparticles are liposomes (abstract; p. 181, column 1, paragraph 1).
In regards to claim 7, Colapicchioni discloses a method wherein the biomolecule corona is analyzed by mass spectrometry (nanoliquid chromatography tandem mass spectrometry) (pp. 185-186, column 2 paragraph 1 to column 1 paragraph 1, respectively).  
In regards to claim 8, Colapicchioni discloses a method wherein the biomolecule corona is analyzed by mass spectrometry (nanoliquid chromatography tandem mass 
In regards to claim 9, Colapicchioni discloses a method wherein a change in a biomarker in response to therapy (chemotherapy) is monitored (p. 181, column 2, paragraph 2).
In regards to claim 10, Colapicchioni discloses a method wherein the therapy administered to the subject prior to testing is a drug molecule (chemotherapy) (p. 181, column 2, paragraph 2).
In regards to claim 11, Colapicchioni discloses a method wherein the drug molecule is an anti-cancer compound (chemotherapy) (p. 181, column 2, paragraph 2).
In regards to claim 12, Colapicchioni discloses a method wherein the biomarker is a multiplex panel of disease-specific biomolecule biomarkers (liposome-protein complexes after 1-h incubation with human plasma (HP)) (p. 182, column 1, paragraph 3).
In regards to claim 13, Colapicchioni discloses a method wherein the biomarker is a unique biomolecule (the type of disease has a crucial role in the protein composition of the nanoparticle (NP) corona) (abstract), meaning that it is a biomolecule that would not have been detected if analysis was carried out directly on biofluid, such as plasma, isolated from the subject.
In regards to claim 22, Colapicchioni discloses a method wherein the said disease is cancer (abstract).

s 1 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hadjidemetriou et al. ("In Vivo Biomolecule Corona around Blood-Circulating, Clinically Used and Antibody-Targeted Lipid Bilayer Nanoscale Vesicles," 02 July 2015), hereinafter Hadjidemetriou.
In regards to claim 1, Hadjidemetriou discloses a method of identifying a biomarker from a biofluid, wherein the method comprises: a. administering a plurality of nanoparticles to a subject in a diseased state to allow a biomolecule corona to form on the surface of said nanoparticles (abstract); b. isolating the nanoparticles and surface-bound biomolecule corona (centrifugation) (p. 8145, column 1, paragraph 2); and c. analyzing the biomolecule corona to identify the said biomarker (mass spectrometry) (p. 8145, column 1, paragraph 2).
In regards to claim 21, Hadjidemetriou discloses a method wherein the nanoparticles are administered by intravenous injection (abstract).
In regards to claim 22, Hadjidemetriou discloses a method wherein the said disease is cancer (cancer cells) (p. 8149, column 1, paragraph 1).

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dawson et al. (US 2012/0046184), hereinafter Dawson.
In regards to claim 1, Dawson discloses a method of identifying a biomarker from a biofluid, wherein the method comprises: a. incubating a plurality of nanoparticles  in a biofluid sample (biological fluids and biological systems) taken from a subject in a diseased state (abstract, paragraph [0001]); b. isolating the nanoparticles and surface-
In regards to claim 5, Dawson discloses a method wherein the nanoparticles with surface-bound biomolecule corona are isolated from the biofluid and purified to remove unbound and highly abundant biomolecules (paragraph [0005]) to allow identification of low abundant biomarkers (paragraphs [0005]-[0006]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huo in view of Hadjidemetriou.
In regards to claim 2, Huo is silent on a method of identifying a biomarker from a biofluid wherein the method comprises a. administering a plurality of nanoparticles to a subject in a diseased state to allow a biomolecule corona to form on the surface of said nanoparticles.
Hadjidemetriou discloses the analogous art of adsorption of proteins on nanoparticles called "protein corona" (abstract). Hadjidemetriou teaches that in vivo protein coronas provide a significantly higher number of unique proteins that are absorbed by nanoparticles and may be compared to the in vitro protein corona (p. 8148, column 1, paragraph 1).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of Huo to include administering a plurality of nanoparticles to a 
In regards to claim 14, Huo discloses a method of detecting a diseased state in a subject, wherein the method comprises: a. incubating a plurality of nanoparticles in a biofluid sample (sample solution) taken from a subject in a diseased state (paragraph [0016]) to allow a biomolecule corona (corona) to form on the surface of said nanoparticles (paragraph [0023]); b. isolating the nanoparticles and surface-bound biomolecule corona (paragraph [0023]); and c. determining the total biomolecule content of the biomolecule corona, which is determinative of the presence of disease in said subject (biomarker detection using gold nanoparticle probes) (paragraph [0041], see claim 19).
However, Huo is silent on administering a plurality of nanoparticles to a subject to allow a biomolecule corona to form on the surface of the nanoparticles.
Hadjidemetriou discloses the analogous art of adsorption of proteins on nanoparticles called "protein corona" (abstract). Hadjidemetriou teaches that in vivo protein coronas provide a significantly higher number of unique proteins that are absorbed by nanoparticles and may be compared to the in vitro protein corona (p. 8148, column 1, paragraph 1).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of Huo to include administering a plurality of nanoparticles to a subject in a diseased state (in vivo) for the benefit of providing a significantly higher 
In regards to claim 15, Huo discloses a method wherein the biomolecule is a protein (biomarker protein) (paragraph [0033]).  
In regards to claim 19, modified Huo-Hadjidemetriou teaches that in vivo protein coronas provide a significantly higher number of unique proteins that are absorbed by nanoparticles and may be compared to the in vitro protein corona (p. 8148, column 1, paragraph 1). The disclosed invention would be capable of containing a total protein content determined to be at least between 1.2 and 5 fold higher than if determined by incubating the plurality of nanoparticles in-vitro with a biofluid isolated from the subject as Hadjidemetriou teaches that in vivo protein coronas provide a significantly higher number of unique proteins that are absorbed by nanoparticles.
In regards to claim 20, modified Huo-Hadjidemetriou teaches that in vivo protein coronas provide a significantly higher number of unique proteins that are absorbed by nanoparticles and may be compared to the in vitro protein corona (p. 8148, column 1, paragraph 1). The disclosed invention would be capable of containing a total protein content determined to be at least between 1.5, 1.8, 2, 3, 4 or 5 fold higher than if determined by incubating the plurality of nanoparticles in-vitro with a biofluid isolated from the subject as Hadjidemetriou teaches that in vivo protein coronas provide a significantly higher number of unique proteins that are absorbed by nanoparticles.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dawson in view of McKenna et al. (US 2012/0328594), hereinafter McKenna.

McKenna discloses the analogous art of assaying biomarkers (abstract, paragraph [0211]). McKenna teaches that biomarkers may be readily isolated and quantified by methods such as size exclusion chromatography (paragraph [0211]) and ultrafiltration (paragraph [0306]).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of Dawson to include the purification of unbound and highly abundant biomolecules by size exclusion and ultrafiltration for the benefit of isolating and quantifying the biomolecules (McKenna, paragraphs [0211] and [0306]).
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huo in view of Hadjidemetriou as applied to claim 14 above, and further in view of Vortmeyer et al. (US 2014/0087401), hereinafter Vortmeyer.
Huo is silent on a method wherein the total protein content is determined by a bicinchoninic acid assay.
Vortmeyer discloses the analogous art of assessing biomarker concentration (paragraph [0142]). Vortmeyer teaches that the bicinchoninic acid assay (BCA assay) may be used to measure the concentration of a protein in a sample (paragraph [0143]).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of Huo to include a bicinchoninic acid assay because Vortmeyer 
In regards to claim 18, modified Huo-Vortmeyer is silent on a method wherein the total protein content determined is greater than if determined by incubating the plurality of nanoparticles in-vitro with a biofluid taken from the subject.
Hadjidemetriou discloses the analogous art of adsorption of proteins on nanoparticles called "protein corona" (abstract). Hadjidemetriou teaches that in vivo protein coronas provide a significantly higher number of unique proteins that are absorbed by nanoparticles and may be compared to the in vitro protein corona (p. 8148, column 1, paragraph 1).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of Huo to include administering a plurality of nanoparticles to a subject in a diseased state (in vivo) for the benefit of providing a significantly higher number of unique proteins that are absorbed by the nanoparticle and which may be compared the in vitro protein coronas (Hadjidemetriou, p. 8148, column 1, paragraph 1).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Huo in view of Hadjidemetriou as applied to claim 14 above, and further in view of Colapicchioni.
In regards to claim 17, Colapicchioni is silent on a method wherein the subject is a human and the total protein content is at least 700, 800, 900, 1000, 1250, 1500, 1800, 2000, 25000 or 3000 Pb.
MPEP §2144.05, Part II, Subpart B asserts that a particular parameter that is recognized as a result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment in order to optimize that result-effective 
Therefore, it would have been obvious to one with ordinary skill in the art to optimize the protein content for the benefit of effective detection of a diseased state.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Colapicchioni.
In regards to claim 23, Colapicchioni is silent on a method wherein said disease is lung cancer, melanoma or ovarian cancer. However, Colapicchioni teaches that each type of cancer may alter levels of relevant proteins and therefore specific cancers may have specific nanoparticle coronas and therefore is a diagnostic tool for different cancer types (p. 181, column 1, paragraph 1).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of Colapicchioni to include the identification of biomarkers wherein the disease is lung cancer, melanoma or ovarian cancer for the benefit of diagnosing different cancer types (Colapicchioni: p. 181, column 1, paragraph 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 7:00am to 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1797                                                                                                                                                                                             
/SAMUEL P SIEFKE/           Primary Examiner, Art Unit 1797